Citation Nr: 1712405	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left hip disorder, to include as secondary to service-connected degenerative arthrosis of the left knee.

2. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected degenerative arthrosis of the left knee. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to February 1973 and January 2003 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a right knee disorder and declined to reopen a previously denied claim for service connection for a left hip disorder, respectively.

By way of background, the Veteran filed his claim for service connection for a right knee disorder in August 2004 and his claim for service connection for a bilateral hip disorder in September 2004. An August 2005 rating decision denied both claims and the Veteran was advised of such decision and his appellate rights that same month. While he did not submit a notice of disagreement (NOD), additional evidence with regard to his claim for service connection for a right knee disorder, to include subsequent treatment records and an April 2006 medical opinion from R.W., was received by the Agency of Original Jurisdiction (AOJ) prior to the expiration of the one year appeal period. As such constituted new and material evidence, the AOJ readjudicated the issue of entitlement to service connection for right knee patellofemoral degenerative joint disease in a June 2008 rating decision. Thereafter, the Veteran filed his timely NOD in May 2009. Thus, based on the foregoing, the Board finds that the August 2005 rating decision was not final in regard to the Veteran's claim for service connection for a right knee disorder, to include as secondary to his service-connected left knee disability, and will consider such issue on a de novo basis. See 38 C.F.R. § 3.156(b) (2016). 

However, no further communication regarding the Veteran's claim for entitlement to service connection for a bilateral hip disorder was received until November 2008, when the AOJ received a new application for his claim of entitlement to service connection for a left hip disorder, which was denied in the April 2009 rating decision on appeal. Therefore, the Board finds that the August 2005 rating decision was final in regard to the Veteran's claim for entitlement to service connection for a left hip disorder and new and material evidence is necessary to reopen the claim. 38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2016)].

In November 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. At such time, the record was held open for 60 days for the receipt of additional evidence. Thereafter, in December 2016, the Veteran submitted such evidence, to include private treatment records, with a waiver of AOJ consideration. Therefore, the Board may properly consider the newly received evidence. However, a review of the record reveals that additional VA treatment records were added to his claims file after the issuance of the March 2011 statement of the case (SOC) and the Veteran's December 2016 AOJ waiver did not indicate he waived AOJ consideration of such evidence. Nonetheless, as the Board finds that further development is required, the AOJ will have the opportunity to consider the additional evidence upon readjudication of the Veteran's claims. 

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran claims that he has a right knee and left hip disorder as a result of his military service, or as due to his service-connected left knee disability.  Specifically, he alleges that his injured his right knee after he fell off a fork lift while serving in Germany in 2003.  Additionally, the Veteran contends that he has a left hip disorder as a result of the rigors of standing, running, and staying physically fit during service.  Further, with regard to both disorders, he claims that, as a result of his left knee disability, he has relied more heavily on his left hip and right knee.  As such, he argues that service connection for such disorders is warranted.

As an initial matter, the Board finds that a remand is necessary in order to obtain potentially outstanding service records.  In this regard, in his August 2004 claim and at the November 2016 Board hearing, the Veteran reported that he injured his right knee after he fell off a fork lift while he was deployed in Germany in 2003 and had x-rays completed at a hospital in Landstuhl, Germany. The Veteran also testified that the doctor who treated him noted that his injury affected his hips, but that he was unable to obtain the medical records because the hospital said they could not be located.  On review of the record, there is a February 2003 treatment record that indicates the Veteran had bilateral knee x-rays completed in Landstuhl, Germany, which revealed no evidence of fracture or of joint effusion, but there was tricompartmental joint space narrowing with osteophytes, greatest in the medial compartment. An impression of degenerative changes was provided for both knees. While the Veteran reported that he was unable to obtain such records, VA has a duty to make as many attempts as necessary to obtain relevant records from a federal department or agency until a determination is made that such records are unavailable or that any further attempts to obtain them would be futile. See 38 C.F.R. § 3.159(c)(2). Accordingly, as it is uncertain whether there are additional outstanding and available treatment records from the Landstuhl facility, the Board finds that a remand is necessary to attempt to obtain these records. 

Furthermore, at the November 2016 Board hearing, the Veteran stated that he was receiving medical treatment at St. Vincent's in Birmingham, Alabama, but he had not submitted those private treatment records. Therefore, the Veteran should be given an opportunity to identify any treatment records relevant to the claims on appeal that have not been obtained, to include those from St. Vincent's.

With regard to the Veteran's claim for service connection for a right knee disorder, the Board notes that he does not contend, and the evidence does not suggest, that such disorder is related to his first period of active duty from June 1972 to February 1973. Rather, he alleges that his right knee disorder is related to his second period of active duty from January 2003 to August 2003, to include as a result of falling off a forklift while serving in Germany, or is secondary to his service-connected left knee disability as he has had to put more weight on his right side to compensate for his left knee. 

However, the medical evidence of record suggests that the Veteran had a right knee disorder that pre-existed his second period of active duty service. Specifically, an October 1997 note from Dr. B.R. stated that the Veteran underwent arthroscopic surgery for partial medial meniscectomy and chondroplasty of the medial femoral condyle in May 1997. In support thereof, his STRs also reveal that he had right knee surgery and noted other right knee issues. Specifically, a November 1997 report of medical history revealed that the Veteran reported he had right knee surgery in May 1997 and a June 2001 physical profile noted that the Veteran had bilateral knee degenerative joint disease (DJD) with no running and jumping listed as limitations. In a November 2002 report of medical examination, the examiner noted that the Veteran had a bilateral knee problem as a summary of defects and diagnoses. Additionally, a December 2002 STR noted that the Veteran had a permanent profile for his bilateral knees and that prolonged standing and running caused stiffness and pain. 

Further, the Veteran's July 2003 post-deployment health assessment indicates that he was injured while deployed in Germany. Specifically, he reported that his health got worse and that he was seen 6 times in sick call while deployed in Germany. The Veteran also noted that he had questions or concerns about his right knee and that his right knee and back limited his ability to work in his primary military specialty or required geographic or assignment limitations. At such time, the Veteran also reported that he developed knee pain while deployed in Germany due to repetitive motion and climbing stairs and that his knee gave out periodically while walking. A clinician opined that the Veteran's right knee pain was incurred in the line of duty, but gave no rationale for his opinion; rather, he noted that the Veteran stated he was treated in Germany, but he did not have medical records at the time. Additionally, such clinician did not provide a diagnosis in relation to the Veteran's right knee.

The Veteran's post-service treatment records also indicate that he continued to report right knee pain. Specifically, a July 2004 VA treatment record revealed that the Veteran reported that he continued to have knee pain after his twisting injury overseas in 2003 and that he stated he was severely limited in his ability to walk up stairs and could not rise from a seated position without assistance. Moreover, a September 2004 VA treatment record indicated that an unloader brace helped his left knee, but that his right knee had been giving way and was hurting medially, and had been locking on him. Such record also noted that the Veteran's x-rays showed he had bilateral knee DJD and an assessment of right knee DJD with patellofemoral DJD and possible degenerative meniscal tear was noted. 

Furthermore, relevant to the secondary aspect of the Veteran's claim, clinician R.G. provided an opinion in April 2006 in which he stated that the DJD that had developed in the Veteran's right knee was as likely as not aggravated or caused by the additional wear on this joint due to the service-connected injury to his left knee. However, such opinion is inadequate because no rationale was provided. Moreover, in June 2007, a VA physician opined that it was at least as likely that the Veteran's knee conditions occurred because of military service. This opinion is also inadequate because no rationale was provided and such physician did not specify what knee conditions the Veteran had that were related to his service. 

Therefore, based on the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his right knee disorder.    

Pertinent to the Veteran's application to reopen his previously denied claim for service connection for a left hip disorder, the evidence currently fails to reflect a current diagnosis of a left hip disorder. In this regard, the medical records obtained in connection with such claim only reflect complaints of pain. Therefore, following the receipt of the additional records obtained in connection with this remand, the AOJ should review the record and undertake any additionally indicated development with regard to this claim.  

Finally, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include the records received since the issuance of the March 2011 SOC.

Accordingly, the case is REMANDED for the following action:

1. Request from all appropriate source(s) a complete copy of the Veteran's treatment records for the medical care he received in Landstuhl, Germany, in 2003. All attempts to procure these records should be documented in the file. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should also be documented in the claims file. The Veteran is to be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).

2. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims for service connection for a left hip disorder and a right knee disorder, including those from St. Vincent's. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current right knee disorder(s).  The claims file, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner must identify all right knee disorders found to be present.

(A) If any of the current right knee diagnoses were noted on the Veteran's November 2002 service examination (identified therein as "bilateral knee problems"), the examiner is asked to identify the specific disorder and opine as to whether such increased in severity in service. 

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progression of the disorder. 

(B) If any current right knee disorder was not noted on the November 2002 service examination, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such disorder(s) pre-existed the Veteran's second period of active duty service.

(i)  If there is clear and unmistakable evidence that the right knee disorder(s) pre-existed the Veteran's second period of active duty service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during such service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's right knee disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current right knee disorder pre-existed the Veteran's second period of active duty service, then the examiner is asked to opine as to whether it is at least as likely as not that the disorder is directly related such service, including the Veteran's fork lift incident.
	
(C) For each diagnosed right knee disorder, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder is caused or aggravated by the Veteran's service-connected left knee disability. For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving any opinion.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the March 2011 SOC. If such claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




